DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 February 2021 [hereinafter Response] has been entered
, wherein:
Claims 1, 14, 15, and 19 have been amended ed.
Claims 6, 11, and 12 have been cancelled.
Claims 1-5, 7-10, and 13-23 are pending.
	Claims 1-5, 7-10, and 13-23 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	The following is a quotation of 35 U.S.C. § 101, which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-5, 7-10, and 13-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to forming a prediction to fill a remaining variable in an answer sheet. 
Specifically, the claims are directed to an abstract idea of “obtaining answers and predicting an answer” for an answer sheet, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”], which have been incorporated into the MPEP § 2106 et seq. (June 2020 [R-10.2019]). 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II; Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1; Guidance at pp. 52-53; October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2; see also MPEP § 2106.04.II.A. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.04; Guidance, at p. 56. This step has been described as being “like a lifeline : it can rescue and save a claim that has been deemed . . . directed to non-statutory subject matter.” In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential); see also Yu v. Apple Inc., 2021 U.S.P.Q.2d 632 (Fed. Cir. 2021) (precedential) (“[claims are] ‘directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery’ rather than ‘a specific means or method that improves the relevant technology.”).
Claims 1 recites:
An apparatus . . . comprising:
at least one processor device operatively coupled to a memory and configured to execute program code stored on the memory to:
obtain a plurality of answers from an answer database . . . ;
obtain an answering cost for each of the plurality of variables from a cost database . . . ; and
determine at least one predictor variable . . . predicting an answer to the at least one unanswered variable of the plurality of variables for the current user, the at least one predictor variable predicting an answer to the at least one unanswered variable . . . ;
generate a prediction model based on a given value of at least one predictor variable candidate; and
autonomously fill at least one remaining variable in an answer sheet using the prediction model to form an updated answer sheet for the current user to review . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of “obtain”, “determine”, “predicting”, “generate”, and “fill”, from being performed in the human mind as mental steps - that is, each of the claims recite a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a at least one processor device and a memory, the devices are recited at a high level of generality, i.e., as a generic processor device and memory performing generic computer functions “obtain”, “determine”, “predicting”, “generate”, and “fill”. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (that is, a processor device and a memory) to perform generic computer activity, such as obtaining answers and determining a predictor variable predicting an answer for a respondent. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (processor device, memory) to obtain answers from an answer database, obtain an answering cost, and determine a predictor variable predicting an answer. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Claim 14 recites:
A computer-implemented method . . . comprising:
obtaining a plurality of answers from an answer database . . . ;
obtaining an answering cost for each of the plurality of variables from a cost database, each answering cost corresponding to at least a length of time . . . to provide an answer and relationships between the plurality of variables . . . ; 
determining at least one predictor variable . . . predicting an answer to the at least one unanswered variable of the plurality of variables for the current user . . . ; 
generating a prediction model based on a given value of at least one predictor variable candidate; and
autonomously filling at least one remaining variable in an answer sheet using the prediction model . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of “obtaining”, “determining”, “predicting”, “generating”, and “filling”, from being performed in the human mind as mental steps - that is, each of the claims recite a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim preamble recites a computer-implemented method, the device is recited at a high level of generality, i.e., as a generic computer implementation performing generic computer functions of “obtaining”, “determining”, “predicting”, “generating”, and “filling”. This additional element, considered in the context of claim 14 as a whole, does not integrate the abstract idea into a practical application. Rather, this additional element from the preamble merely uses a computer (that is, a computer-implemented method) to perform generic computer activity, such as obtaining answers and determining a predictor variable predicting an answer for a respondent. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 14 is not integrated into a practical application.
Because claim 14 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (computer-implemented method) obtaining answers from an answer database, obtaining an answering cost, and determining a predictor variable predicting an answer. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (PGPUB1 ¶ 0149).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Claim 15 recites:
A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
obtaining a plurality of answers from an answer database . . . ;
obtaining an answering cost for each of the plurality of variables from a cost database, each answering cost corresponding to at least a length of time . . . to provide an answer and relationships between the plurality of variables . . . ;
determining at least one predictor variable . . . predicting an answer to the at least one unanswered variable of the plurality of variables for the current user, . . . ;
generating a prediction model based on a given value of at least one predictor variable candidate; and
autonomously filling at least one remaining variable in an answer sheet using the prediction model . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of “obtaining”, “determining”, “predicting”, “generating”, and “filling”, from being performed in the human mind as mental steps - that is, each of the claims recite a judicial exception under Prong 1 of Step 2A.
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a computer and a non-transitory computer readable storage medium, the devices are recited at a high level of generality, i.e., as a generic non-transitory computer readable storage medium and a computer performing generic computer functions “obtaining”, “determining”, “predicting”, “generating”, and “filling”. These additional elements, considered in the context of claim 15 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (that is, a computer, a non-transitory computer readable storage medium) to perform generic computer activity, such as obtaining answers and determining a predictor variable predicting an answer for a respondent. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 15 is not integrated into a practical application.
Because claim 15 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (that is, a computer, a non-transitory computer readable storage medium) for obtaining answers from an answer database, obtaining an answering cost, and determining a predictor variable predicting an answer. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
5.	Claims 2-5, 7-10, and 13 do not include language that would preclude the steps of “obtain”, “determine”, “predicting”, “generate”, and “fill”, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “apparatus of claim 1, wherein the at least one processor device is further configured to autonomously fill the at least one remaining variable in the answer sheet using the prediction model by: 
evaluating the at least one predictor variable candidate using an objective function . . . ; and
predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of evaluation of the at least one predictor variable candidate.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements include using a computer (at least one processor device) “evaluating”, and “selecting” for at least one predictor variable. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitations, considered individually and in combination, does not provide an inventive concept to claim 2.
Claim 3 recites the “apparatus of claim 2, wherein the prediction performance is a prediction accuracy, a Gini index, or an entropy gain of the prediction model.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 3.
Claim 4 recites the “apparatus of claim 2, wherein the objective function is a function of an average prediction accuracy of the value . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “apparatus of claim 2, wherein the at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value . . . ; and
predict the value of the at least one remaining variable by using the prediction model . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a computer (processor) “to receive”, and “to predict”. prediction model. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 5.
Claim 7 recites the “apparatus of claim 5, wherein the at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value . . . ; and
update the at least one remaining variable with the input value . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a computer (processor) to “receive” and “update” at least one remaining variable. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 7.
Claim 8 recites the “apparatus of claim 2, wherein:
the at least one processor device, in generating the prediction model . . . ;
the at least one processor device, in evaluating the at least one predictor variable candidate using the objective function, is further configured to evaluate each of the plurality of variables . . . ; and
the at least one processor device, in selecting the at least one predictor variable, is further configured to select one of the plurality of variables . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a computer (processor) to generate, to evaluate, and to select one of the plurality of variables The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 8.
Claim 9 recites the “apparatus of claim 8, wherein the at least one processor device is further configured to:
split a domain . . . ;
wherein the at least one processor device is further configured to hierarchically select the at least one predictor variable to generate a decision tree of the at least one predictor variable.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a computer (processor) to “split”, and to “hierarchically select” the at least one predictor variable The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 9.
Claim 10 recites the “apparatus of claim 2, wherein the at least one processor device is further configured to stop selecting predictor variables . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using a computer (processor) “to stop selecting” predictor variables. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 2.
Claim 13 recites the “apparatus of claim 3, wherein the prediction accuracy is based on comparing a value . . . with at least one of the answered values . . . in the answer database.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements include using a computer (processor and answer database) to “comparing a value” for prediction accuracy. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶ 0149). 
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 3.
6.	Claims 16-18 and 20-23 do not include language that would preclude the steps of “obtaining”, “determining”, “predicting”, “generating”, and “filling”, of claim 14 from practically being performed in the human mind, nor with respect to the individual claims.
Claim 16 recites the “method of claim 14, wherein autonomously filling the at least one remaining variable in the answer sheet further includes:
evaluating the at least one predictor variable candidate using an objective function . . . ; and
predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of the evaluation of the at least one predictor variable candidate.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 17 recites the “method of claim 16, wherein the prediction performance is a prediction accuracy, a Gini index, or an entropy gain of the prediction model.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 18 recites the “method of claim 17, wherein the prediction accuracy is based on comparing a value . . . with at least one of the answered values . . . in the answer database.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 20 recites the “method of claim 16, further comprising: 
receiving an input value . . . ; and
predicting the value of the at least one remaining variable by using the prediction model . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 21 recites the “method of claim 20, further comprising:
receiving an input value . . . ; and
updating the at least one remaining variable with the input value . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 22 recites the “method of claim 16, wherein: 
generating the prediction model . . . ;
evaluating the at least one predictor variable candidate using the objective function is further includes evaluating each of the plurality of variables . . . ; and
selecting the at least one predictor variable further includes selecting one of the plurality of variables . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
Claim 23 recites the “method of claim 22, further comprising splitting a domain of the one of the plurality of variables that has been selected, wherein the at least one predictor variable is hierarchically selected to generate a decision tree of the at least one predictor variable.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not provide an inventive concept under Step 2B.
8.	Claim 19 does not include language that would preclude the steps of “obtaining”, “determining”, “predicting”, “generating”, and “filling” of claim 15 from practically being performed in the human mind, nor with respect to the individual claims.
Claim 19 recites the “method of claim 15, wherein the review can include adjusting and approving.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 1, 14 and 15 rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Published Application 20160217119 to Dakin et al. [hereinafter Dakin] in view of U.S. Published Application 20070265999 to Amitay et al. [hereinafter Amitay] and U.S. Patent 10255641 to Goldman et al. [hereinafter Goldman]. 
	Regarding claims 1, 14 and 15, Dakin teaches an apparatus (Dakin ¶ 0039), a computer-implemented method (Dakin claim 1), and a computer program product (Dakin ¶ 0046) for optimization of predictor variables, comprising: 
	at least one processor device operatively coupled to a memory and configured to execute program code stored on the memory (Dakin ¶ 0042 teaches [t]he computing device 1000 also includes at least one processor 1030 for executing computer-readable and computer-executable instructions or software stored in the storage device 1010) to:
	obtain a plurality of answers from an answer database (Dakin, see at least [0020], input data values stored in a database as label-value pairs associated with user (that is, obtain a plurality of answers from an answer database)), wherein each answer includes an answered value for each answered variable of a plurality of variables answered by each user of a plurality of previous users (Dakin Fig. 1 & ¶ 0004 teaches (Examiner annotations in boxes):

    PNG
    media_image2.png
    745
    659
    media_image2.png
    Greyscale

which is example system for recognizing form fields in an electronic form and automatically populating the form fields with data; Dakin ¶ 0032 teaches suggested response for populating the fillable form field candidate the prior responses . . . having been obtained from the given user (that is, each answer includes an answered value for each answered variable of a plurality of variables answered by each user of a plurality of previous users))
	[Examiner notes that the given user provides prior responses (that is, multiples of prior responses), and by virtue of doing so, the given user is a plurality of users because the claim does not require different ones of a plurality of users)], and at least one unanswered variable of the plurality of variables answered by the plurality of users includes a variable that is unanswered by a current user (Dakin ¶ 0027 teaches [s]ubsequently, the form fields are populated (that is unpopulated form fields that includes a variable that is unanswered) with suggested response data values derived from prior user responses to the same or similar form fields (that is, at least one unanswered variable . . . answered by the plurality of user includes a variable that is unanswered by a current user);
* * *
determine at least one predictor variable based on a prediction performance and associated answering cost of the at least one unanswered variable of the plurality of variables for the current user (Dakin ¶ 0011 teaches [o]nce the fillable form field candidates are identified (that is, at least one unanswered variable), one or more suggested responses (that is, determine at least one predictor variable) are presented to the user . . . . The suggested responses are based on prior responses by the same user (that is, prior responses of the same user being a prediction performance), or other contextual user information (e.g., the first and last name associated with a current login, to similar form fields in other forms ((that is, other contextual user information and “similar” being an associated answering cost)), the at least one predictor variable predicting an answer (Dakin ¶ 0021 teaches some or all of the prior responses whose words . . . in each label corresponding to the prior response are in common with the words in the fillable form field candidate can be taken into account using existing form filling prediction techniques (that is, the at least one predictor variable predicting an answer)) to the at least one unanswered variable of the plurality of variables for the current user (Dakin ¶ 0019 teaches [t]he form 130a includes several static form fields . . . . In FIG. 2, the fields of the form 130a are shown filled with user provided data; however, it will be understood that these fields may initially be blank (that is, at least one unanswered variable); Dakin ¶ 0021 further teaches one or more suggested responses for filling the form field candidates (the plurality of variables for the current user) are generated using the labels coupled with prior responses));
generate a prediction model based on a given value of at least one predictor variable candidate (Dakin ¶ 0028 teaches [b]oth the initial learning stage (that is, generate) and subsequent response stages rely on a model for representing a mapping between a fillable form field candidate (that is, at least one predictor variable candidate) and a suggested response (that is, with the “suggested response” being a given value, Dakin teaches generate a prediction model based on a given value of at least one predictor variable candidate)); and
autonomously fill (Dakin ¶ 0033 teaches the suggested response may be automatically filled into the fillable form field candidate when the form is opened and before the user clicks on any of the fillable form field candidates (that is, autonomously fill) at least one remaining variable (Dakin ¶ 0032 teaches identifying 704, using an image recognition algorithm, a fillable form field candidate (that is, at least one remaining variable) in an answer sheet (Dakin ¶ 0032 by receiving 702 an electronic form having, encoded in the form, static text and a static form field for containing information specific to a given user of the electronic form. In some embodiments, the electronic form is encoded according to a Portable Document Format (PDF) specification (that is, in an answer sheet)) using the prediction model (Dakin ¶ 0028 teaches a model for representing a mapping between a fillable form field candidate and a suggested response (that is, using the prediction model)) to form an updated answer sheet for the current user to review, with the updated answer sheet including a plurality of predicted answers and current user given answers (Dakin ¶ 0011 teaches [t]he user can then select one of the suggested responses to fill the selected form field, or manually enter data into the selected form field. Additionally or alternatively, a suggested response can be automatically entered into a form field without additional user intervention when the fillable form field candidate is selected by the user (that is, to form an updated answer sheet for the current user to review, with the updated answer sheet including a plurality of predicted answers and current user given answers); Dakin ¶ 0031 teaches the user may choose to reject any or all of the suggested responses (that is, to form an updated answer sheet for the current user to review)).
Though Dakin teaches the features of identifying and populating electronic form fields using responses to similar form fields of other electronic forms, Dakin, however, does to explicitly teach -
* * *
obtain an answering cost for each of the plurality of variables from a cost database, each answering cost corresponding to at least a length of time taken by at least one of the plurality of users . . . ;
* * *
But Amitay teaches -
* * *
obtain an answering cost for each of the plurality of variables from a cost database (Amitay ¶ 0072 teaches a query difficulty prediction component . . . [is] based on machine learning techniques (that is, machine learning being dependent on a volume of data being a cost database), which is used to provide difficulty estimation (that is, to obtain . . . an answering cost for each of the plurality of variables); see also Amitay ¶¶ 0082-85 that teaches monitoring query difficulty and search confidence), each answering cost corresponding to at least a length of time taken by at least one of the plurality of users (Amitay ¶ 0070 teaches return[ing] the statistics per any requested time slice like average query processing time (that is length of time . . . to answer); see also Amitay ¶ 0072, query difficulty prediction component is used to provide difficulty estimation for queries and topics, namely how difficult it is for the engine to come up with a highly and significantly ranked answer (that is, each answering cost is a length of time . . . to provide an answer; see also ¶¶ 0082-85) . . . ;
* * *
Dakin and Amitay are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance. It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Dakin with the above teachings of Amitay by obtaining costs for answering variables. 
The motivation to do so is that “[t]his information can be used in the form of feedback to the [search engine] administrators since it may be used as both a sanity check for query difficulty for the [search engine] as well as providing a target function for optimizing queries.” (Amitay ¶ 0084).
Though Dakin and Amitay teach the features of electronic form field population in view of user interaction monitoring, the combination of Dakin and Amitay, however, does not explicitly teach -
* * *
. . . each answering cost . . . taken by at least one of plurality of users to provide an answer and relationships between the plurality of variables, with a combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related;
* * *
But Goldman teaches -
* * *
. . . each answering cost . . . taken by at least one of plurality of users to provide an answer (Goldman 40:12-19 teaches using extrema values (min and max) on related tax returns, error ranges (range of uncertainty) for curves fitted to data in tax returns, clusters of similar users (that is, each answering cost . . . taken by at least one of a plurality of users to provide an answer) using naive bayes, K-means clustering or other clustering techniques, a k-nearest neighbor algorithm, neural networks and logistic regression, and combinations of two or more of the aforementioned or other types of predictive models) ) and relationships between the plurality of variables, with a combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related (Goldman 9:15-16 & FIG. 7 teaches 

    PNG
    media_image3.png
    771
    565
    media_image3.png
    Greyscale

which is a completeness graph; Goldman 16:25-35 that teaches a [completeness graph 465 and tax calculation graph 482 represent data structures that can be constructed in the form of [a] tree. FIG. 7 generally illustrates a completeness graph 465 in the form of a tree structure including nodes 710 a-h, in which node 710 a is a beginning or start node, a “Yes” or termination node 710h indicating completion, and arcs 712 a-j representing different possible answers and the relationship (that is, relationships between the plurality of variables) between different nodes 710 or questions (that is, a plurality of variables) depend on the a basic or general version of a completeness graph 465 for the particular topic, such as determining whether a child qualifies as a dependent for federal income tax purposes (that is, the combined answer cost for two or more of the plurality of variables being lower than the sum of the answer cost for each of the plurality of variables when the two or more of the plurality of variables are related); Goldman 16:65 to 17:8 teaches specific example, referring again to FIG. 6, one pathway to completion is where an affirmative (True) answer is given to the question of whether you or a spouse can be claimed on someone else's tax return. If such a condition is true, your child is not a qualifying dependent because under IRS rules you cannot claim any dependents if someone else can claim you as a dependent. In another example, if you had a child and that child did not live with you for more than 6 months of the year, then your child is not a qualifying dependent (that is, the sum of the answer cost . . . being lower than the sum of the answer cost . . . when the two or more of the plurality of variables are related)
[Examiner notes that the specification provides as an example of a relationship between the plurality of variables where a first question is relevant to a second question pertaining to income tax (see PGPUB ¶ 0061), which aligns with the teachings of Goldman; also, though the claims recite “each answering cost corresponding to at least a length of time,” (see claims 1, 14, and 15), the “cost” of the example does not appear to pertain to such an “answer time” metric, and accordingly, the BRI of the claim is construed by the Examiner that such a relationship between the plurality of variables will have a greater favorable result over another result]);
* * *
Dakin, Amitay, and Goldman are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance. Goldman teaches a completeness graph including arcs representing different possible answers and the relationship between different nodes or questions dependent on the version of the completeness graph. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dakin and Amitay pertaining to electronic form user interaction with the questions and answers relationships selected to fill the electronic form of Goldman.
The motivation for doing so is to simplifying response inputs and response verifications relating to complex financial electronic documents based on machine learning principles. (Goldman, Abstract). 
Regarding claim 19, the combination of Dakin, Amitay, and Goldman teaches all of the limitations of claim 15, as described in detail above.
Goldman teaches -
wherein the review can include adjusting and approving (Goldman 1:39-42 teaches In the event that a possible data error is identified, an alert can be generated for the user, and the user may review the data and confirm (that is, approving) or change (that is, adjust) the identified data in response to the alert (that is, wherein the review can include adjusting and approving)).
13.	Claims 2-5, 7-10, 13-18 and 20-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Published Application 20160217119 to Dakin et al. [hereinafter Dakin] in view of U.S. Published Application 20070265999 to Amitay et al. [hereinafter Amitay] and U.S. Patent 10255641 to Goldman et al. [hereinafter Goldman] and further in view of U.S. Patent 8417715 to Bruckhaus et al. [hereinafter Bruckhaus]. 
	Regarding claims 2 and 16, the combination of Dakin, Amitay, and Goldman teaches all of the limitations of claims 1 and 14, respectively, as described above.
Though Dakin, Amitay, and Goldman teach the features of electronic form field population in view of user interaction monitoring, and further with regard to the effect of question-field relationships, the combination of Dakin, Amitay, and Goldman, however, does not explicitly teach -
at least one processor device is further configured to autonomously fill the at least one remaining variable in the answer sheet using the prediction model by:
evaluating the at least one predictor variable candidate using an objective function, the objective function being a function of the prediction performance and the answering cost, wherein the prediction performance is derived from the prediction model; and predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of the evaluation of the at least one predictor variable candidate.
But Bruckhaus teaches -
evaluating the at least one predictor variable candidate using an objective function, the objective function being a function of the prediction performance and the answering cost, wherein the prediction performance is derived from the prediction model (Bruckhaus, see at least 58:45-56, objective function considers correctness and cost of models); and predicting the value of the at least one remaining variable by selecting the at least one predictor variable based on a result of the evaluation of the at least one predictor variable candidate (Bruckhaus 7:49-57 teaches data mining functions include the ability to build various models from various data mining . . . and to automatically select the optimal model or a predictive model that provides useful results to the user. In other words, users of the invention can exercise the data management functions and data mining functions to develop predictive models based upon an analysis of their existing data (that is, based on a result of the evaluation of at least one predictor variable candidate) that can be used to assist in making decisions (that is, using the model in predicting the value of the at least one remaining variable by selecting the at least one predictor variable)).
Dakin, Amitay, Goldman, and Bruckhaus are from the same or similar field of endeavor. Dakin teaches identifying and populating static form fields using prior responses to similar form fields, such responses including time aspects. Amitay teaches monitoring search perform and user interaction to identify problems or difficulties in search performance, including query processing time. Goldman teaches a completeness graph including arcs representing different possible answers and the relationship between different nodes or questions dependent on the version of the completeness graph. Bruckhaus teaches using performance or evaluation criteria in optimizing and selecting models in data mining contexts. It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dakin, Amitay, and Goldman with the above teachings of Bruckhaus by using objective functions to evaluate model prediction performance. 
The motivation to do so is that “[m]onitoring the performance of deployed models is beneficial because it is known that processes about which one wishes to make predictions change over time, thus leading to a risk that models that initial perform well may deteriorate in performance over time.” (Bruckhaus, 58:2).
	Regarding claims 3 and 17, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Bruckhaus teaches wherein the prediction performance is a prediction accuracy, a Gini index, or an entropy gain of the prediction model (Bruckhaus, see at least 58:45-56).
	Regarding claim 4, the combination of Dakin, Amitay, Goldman, and Bruckhaus teach all of the limitations of claim 2, as described above.
Bruckhaus teaches wherein the objective function is a function of an average prediction accuracy of the value of the at least one remaining variable candidate and the answering cost (Bruckhaus, see at least 58:45-56).
	Regarding claims 5 and 20, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Dakin teaches -
wherein the at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value of the at least one predictor variable input in the answer sheet; and predict the value of the at least one remaining variable by using the prediction model based on the input value of the at least one predictor variable (Dakin, see at least ¶¶ 0037-38).
	Regarding claims 7 and 21, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 5 and 20, respectively, as described above.
Dakin teaches wherein at least one processor device is further configured to execute program code stored on the memory device to:
receive an input value of the at least one remaining variable; and update the at least one remaining variable with the input value of the at least one remaining variable (Dakin, see at least ¶¶ 0037-38).
	Regarding claims 8 and 22, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 2 and 16, respectively, as described above.
Dakin teaches -
wherein: the at least one processor device, in generating the prediction model, is further configured to generate a prediction model for each of the plurality of variables that has not been determined as the at least one predictor variable (Dakin, see at least ¶ 0028, prediction on label values).
Bruckhaus teaches -
the at least one processor device, in evaluating the at least one predictor variable candidate using the objective function, is further configured to evaluate each of the plurality of variables that has not been determined as the at least one predictor variable (Bruckhaus, see at least 58:45-56); and the at least one processor device, in selecting the at least one predictor variable, is further configured to select one of the plurality of variables that has not been determined as the at least one predictor variable that improves the objective function to include in the at least one predictor variable (Bruckhaus, see at least 58:45-56).
	Regarding claims 9 and 23, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 8 and 22, respectively, as described above.
Bruckhaus teaches wherein the at least one processor device is further configured to: split a domain of the one of the plurality of variables that has been selected (Bruckhaus 47:22-29 teaches a best model depends . . . on the choice of objective function. For example, if the system has sufficient information to optimize for cost and the user wants to optimize for cost, then other quality metrics may be of secondary importance. . . . [T]his invention . . . evolves models to try to achieve or exceed a user-defined or pre-set threshold confidence level (that is, above the threshold and below the threshold of the confidence level is to split a domain of the one of the plurality of variables selected by the selecting section)); wherein at least one processor device is further configured to hierarchically select the at least one predictor variable to generate a decision tree of the at least one predictor variable (Bruckhaus 54:47-29 teaches model manager 144 may execute this sequence of steps repeatedly to identify the best possible selections of inputs to the business task model. . . . For example, the model manager 144 may build a decision to determine which of a set of one thousand available inputs it should use to build the best possible business task model . . . . [K]nowing the contract price is either $29.99 per month or $349.99 per year (that is, to split) may be beneficial (that is, configured to hierarchically select the at least one predictor variable to generate a decision tree of the at least one predictor variable)).
	Regarding claim 10, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claim 2, as described above.
Bruckhaus teaches wherein the at least one processor device is further configured to stop selecting the at least one predictor variable in response to a determination that the objective function does not improve during the evaluation (Bruckhaus, see at least 58:45-56).
	Regarding claims 13 and 18, the combination of Dakin, Amitay, Goldman, and Bruckhaus teaches all of the limitations of claims 3 and 17, as described above.
Bruckhaus teaches wherein the prediction accuracy is based on comparing a value of the at least one remaining variable with at least one of the answered values corresponding to the remaining variable in the answer database (Bruckhaus, see at least 58:45-56).
Response to Arguments
14.	The Examiner fully considered Applicant’s arguments, and responds below:
15.	With regard to the rejections under Section 101, Applicant submits that the claims are directed to “previous answers [that] are utilized to determine at least one unanswered variable for the current user. This determination requires action by a processor that cannot be practically applied in the mind. [Also that the] amount of time previous users took to enter an answer is measured and utilized with unanswered questions from the previous users to determine a predicted answer for the current user with at least one of the same unanswered variables which is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of previous users' answers, answer times, and unanswered variables.” (Response at p. 13).
Examiner respectfully disagrees because the instant claims are directed to “obtaining” stored information, such as via the steps of “obtaining,” such as from “an answer database”, in which such data is then used to populate fields of an electronic form. Applicant’s argument is instead directed limitations not recited within the claims, such as activities directed to the forming or populating of the Applicant’s answer database.” 
With respect to guidance for overcoming the rejection under Section 101, Examiner points to the “Response to Argument” provided in the Final Office Action filed 09 November 2020, at pp. 37-39. Since such time, the Federal Circuit has also issued opinions pertaining to Section 101, which provide further guidance with respect to such rejections under Section 101. See, for example, In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential); see also Yu v. Apple Inc., 2021 U.S.P.Q.2d 632 (Fed. Cir. 2021) (precedential) (“[claims are] ‘directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery’ rather than ‘a specific means or method that improves the relevant technology.”)
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20160019197 to Iasi et al.) teaches locating, identifying, mapping, and completing electronic form fields, in which a form filed mapping and identification engine identifies a form category using a machine learning classification algorithm, and then determines and maps form labels, that in turn are used to identify content to filled in the form with a high degree of accuracy.
(US Published Application 2003009276 to Miller et al.) teaches searching an information repository to find answers to natural language questions by generating an expected answer form and rendering an answer to a user.
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 US Published Application 20170061284 to Amano et al., entitled “OPTIMIZATION OF PREDICTOR VARIABLES,” filed 31 August 2015 [hereinafter PGPUB].